Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 6, 2018

                                      No. 04-18-00081-CR

                                  Homer C. TOMERLIN, III,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1600-CR-C
                      The Honorable Dwight E. Peschel, Judge Presiding


                                         ORDER
       On March 9, 2018, we abated this appeal and remanded the case to the trial court for the
purpose of considering the accuracy of its initial certification under Texas Rule of Appellate
Procedure 25.2(a)(2).

         On April 3, 2018, a supplemental clerk’s record was filed in this court. The supplemental
clerk’s record contains an amended certification signed by the trial court on March 28, 2018.
The amended certification states that “this is not a plea-bargain case, and the defendant has the
right of appeal.”

        We REINSTATE this appeal. The clerk’s record and the reporter’s record have already
been filed. Therefore, appellant’s brief is due thirty (30) days from the date of this order.


                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court